Supplement to the Summary Prospectuses Dated February 25, 2010: Vanguard Short-Term Tax-Exempt Fund Investor Shares & Admiral Shares Vanguard Limited-Term Tax-Exempt Fund Investor Shares & Admiral Shares Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares & Admiral Shares Vanguard Long-Term Tax-Exempt Fund Investor Shares & Admiral Shares Vanguard High-Yield Tax-Exempt Fund Investor Shares & Admiral Shares Add (revised April 22, 2010) to the front cover following February 25, 2010. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPSMUNI 042010
